Citation Nr: 0801760	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-28 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for corneal abrasion, 
right eye.

2. Entitlement to service connection for Bell's Palsy, right 
side.

3. Entitlement to service connection for cervical 
lymphadenopathy, claimed as lymph nodes.

4. Entitlement to service connection for bone chip, left 
foot.

5. Entitlement to service connection for bipolar disorder 
with symptoms of depression.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1991 through 
December 1991, and from October 1992 through February 1995.  
He also served in the reserves, although the specific dates 
have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran has since relocated, and the 
New Orleans, Louisiana, RO is now handling his claim.

The issues of entitlement to service connection for corneal 
abrasion, right eye; entitlement to service connection for 
Bell's Palsy, right side; entitlement to service connection 
for cervical lymphadenopathy, claimed as lymph nodes; and 
entitlement to service connection for bone chip, left foot, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence establishes that the veteran's 
bipolar disorder with depression initially manifested at the 
time of the veteran's separation from service when he 
described symptoms of depression, anxiety, weight gain and 
loss, and trouble sleeping.




CONCLUSION OF LAW

The criteria for service connection for bipolar disorder with 
symptoms of depression are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303(a), (d), 3.304(b) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bipolar 
disorder with depression.  For service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  In other words, entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

In this case, the medical evidence of record clearly 
establishes that the veteran has a current diagnosis of 
bipolar disorder with major depression.  See VA outpatient 
treatment records dating between August 2001 and July 2004.  
He was treated on both an inpatient and outpatient basis 
continuously throughout that time period.  The question in 
this case is whether the currently diagnosed bipolar disorder 
with depression manifested in service.  

The veteran's service medical records were reviewed in full.  
A veteran is presumed to be in sound condition when he is 
accepted into service, with the exception of disorders noted 
at the time of entry.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  
An October 1990 entrance examination is negative as to any 
disabilities.  While he was not treated during service for 
either bipolar disorder or for depression, at the time of his 
separation examination he noted stomach trouble, gain or loss 
of weight, trouble sleeping, and depression or excessive 
worry.  See January 1995 Report of Medical History.  Thus, 
while not specifically treated, the veteran did report 
symptoms associated with depression during his active 
service.

Following service, his records are silent for a little more 
than five years.  In August 2001, the veteran reported to a 
VA outpatient physician that he was hospitalized for 
depression in Germany several months prior.  At that time, he 
was diagnosed with depression, which worsened over the course 
of the following several years.  His entire body of treatment 
records is from VA treatment facilities.  In July 2004, his 
treating physician submitting an opinion regarding the 
etiology of the veteran's bipolar disorder and depression.  
In particular, the physician noted that the veteran is 
currently diagnosed with Bipolar Affective Disorder and that 
he is also treated for depression and affective lability.  
The physician noted the January 1995 Report of Medical 
History, described above, and opined that this was the first 
documentation of his depression history.  Based upon that 
document, the treating physician stated that the veteran 
"has been diagnosed as having Bipolar Affective Disorder and 
it appears to me that this condition had begun when he was 
still in the military."  

The Board notes that the RO denied the veteran's claim on the 
basis that "there is no clear plausible evidence showing a 
diagnosis with symptoms manifested to a compensable degree 
within one year of [the veteran's] military discharge from 
service."  VA regulation, however, establishes that 
"service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when 
evidence warrants direct service connection."  
38 C.F.R. § 3.303(d).  In this case, while bipolar disorder 
with depression was not diagnosed during service, there is 
competent medical evidence establishing that the symptoms 
described by the veteran at the time of his separation from 
service were the initial manifestations of his currently 
diagnosed disability.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In this case, there is competent medical evidence 
to support the veteran's claim and a lack of evidence to 
challenge the credibility of the medical opinion.  The 
preponderance of the evidence in this case supports the 
veteran's service connection claim.  Service connection is, 
therefore, warranted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for bipolar disorder with 
symptoms of depression is granted.


REMAND

The veteran is seeking service connection for corneal 
abrasion, right eye; Bell's Palsy, right side; cervical 
lymphadenopathy; and for bone chip, left foot.  To date, VA 
has not afforded the veteran a VA examination with regard to 
these claims.  VA will provide a medical examination if it 
determines that such an examination is necessary to decide 
the claim. A medical examination is necessary if the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does contain evidence of a 
current disability or recurrent symptoms of a disability, 
evidence of an event, injury or disease in service, and 
indications that the current disability may be associated 
with the injury in service. 38 C.F.R. § 3.159(d) (2007).  

The veteran's service medical records show that in February 
1993 he was diagnosed with Bell's Palsy.  In March 1993 he 
was struck in the eye with a tree branch and in May 1994 he 
received treatment for blurred vision.  Also, in July 1993 he 
received treatment for the left foot.  And, in October 1993 
he received lymph node treatment.
As such, service medical records show treatment in service 
for each of the claimed disabilities.

In the veteran's April 2005 notice of disagreement, he 
describes blurred vision, twitching and numbness on the left 
side of his face due to Bell's Palsy, and painful swelling of 
the lymph nodes.  Also, VA outpatient records in May and 
September 2003 show complaints of left foot pain.  As a lay 
person, he is competent to report his symptoms. See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  
The veteran's statements, however, are not competent evidence 
of current diagnoses, or connections to military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence of a current disability and 
medical nexus is required for service connection.  

Because there is evidence of a current disability, coupled 
with evidence of an in service incurrence, but not sufficient 
evidence of a medical nexus, an examination is warranted for 
each claimed disability.  38 C.F.R. § 3.159(d) (2007).

Also, in August 2004 the veteran clearly stated that he was 
in receipt of Social Security Disability benefits at that 
time.  Under 38 C.F.R. § 3.159(c)(2), VA is obligated to 
assist the veteran in obtaining relevant records in the 
custody of a federal department or agency, including records 
of the Social Security Administration.  This matter must be 
remanded so that VA can adequately fulfill its duty to assist 
the veteran in this regard.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran, including obtaining 
all relevant non-duplicative records from 
the Social Security Administration with 
regard to his disability claim.  Associate 
all records obtained with the claims 
folder.

3.  Once the above development is 
complete, afford the veteran appropriate 
VA examinations with regard to his claims 
for service connection for corneal 
abrasion, right eye; Bell's Palsy, right 
side; cervical lymphadenopathy; and for 
bone chip, left foot.  The examiner is 
asked to review the claims folder and 
following thorough physical examination, 
document any current diagnoses related to 
the veteran's claims and render an opinion 
as to the etiology of each current 
disability diagnosed.  The examiner should 
provide an opinion regarding the etiology 
of the veteran's current disabilities by 
addressing the following question with 
regard to each:  is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
disability was caused by disease or injury 
during service?  A complete rationale 
should be provided for any opinion 
expressed.

4. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


